Title: To Alexander Hamilton from Edmund Randolph, [13 March 1794]
From: Randolph, Edmund
To: Hamilton, Alexander



[Philadelphia, March 13, 1794]

E. Randolph has the honor of informing the Secretary of the Treasury; that he supposed that the question on Maher’s claim of a Register was to become a subject of consultation. Otherwise he would have given his opinion before this time.

That opinion is,
1. That, if the possessor of the Vessel will perform the requisites of the law, the Treasury department cannot inquire into the means, by which he acquired the property:
2. That the documents do not manifest any exceptionable fact, the indorsement on Maher’s memorial, not seeming to make a part of these documents, properly so called; and
3. That in a former case, it was determined, that no foreign nation could take umbrage at the proceedings of a Custom-house.
The remedy proposed, of a suit, to be instituted by Maher would subject him to very great inconveniences; and ought not to be insisted on, without the absolute necessity.
March 13th. 1794.
